DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. However, correction was not made. Therefore, the objection of the specification is sustained.

Claim Rejections - 35 USC § 101
Claims 1-3 & 5-11, especially claim 1, are mental processes that "can be performed in the human mind, or by a human using a pen and paper". Therefore, claims 1-3 & 5-11 are directed to an abstract idea.
As set forth in MPEP 2106.04(a)(2)(III) The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. 
The examiner respectfully points out that the method as recited in claim 1 can be performed using a pen and paper for intercepting an operation…; creating a replication operation…; assigning a timestamp… ; and implementing the operation upon the first storage object and the replication operation upon the second storage object in parallel…
For at least the reasons as noted, the rejection under 35 USC § 101 is sustained.

Claim Rejections - 35 USC § 112
The rejection under 35 USC § 112 has been withdrawn. 

Claim Rejections - 35 USC § 102 & 103
Applicant’s arguments with respect to the rejections under 35 USC § 102 & 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: zero on-disk modification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 & 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claims 1-3 & 5-11, especially claim 1, are mental processes that "can be performed in the human mind, or by a human using a pen and paper". Therefore, claims 1-3 & 5-11 are directed to an abstract idea.
CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. 
The examiner respectfully points out that the method as recited in claim 1 can be performed using a pen and paper for intercepting an operation…; creating a replication operation…; assigning a timestamp… ; and implementing the operation upon the first storage object and the replication operation upon the second storage object in parallel…

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 1-6 & 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over RUUTH et al. [US 2003/0225760 A1], hereinafter referred to as RUUTH, in view of PRAHLAD et al. [US 2007/0185937 A1], hereinafter referred to as PRAHLAD.

Regarding claim 16, RUUTH teaches a computing device, e.g., a database system (RUUTH, ¶ 0015) comprising: a memory comprising machine executable code for performing a method, e.g., a memory is an inherited feature of the database system for storing parallel transaction program (RUUTH, ¶ 0064) to execute transaction operations (RUUTH, Abstract); a processor coupled to the memory, e.g., a processor (RUUTH, ¶ 0008) coupled to the memory that is an inherited feature of the database system, the processor configured to execute the machine executable code to cause the processor to, e.g., the processor is configured to execute the parallel transaction program to perform a method. The method as taught in RUUTH reads on the method as recited in claims 1, 12 & 16 as shown below.

CLAIMS 1 & METHOD OF CLAIMS 12, 16
 A method comprising:
intercepting an operation targeting a first storage object having a synchronous replication relationship with a second storage object; 




creating a replication operation that is a replica of the operation; 


assigning a timestamp to both the operation and the replication operation, wherein both the operation and the replication operation are assigned a same timestamp value of the timestamp; and 
implementing the operation upon the first storage object and the replication operation upon the second storage object in parallel.

RUUTH et al.
 A method comprising:
a transaction, e.g., TR1(P) as in FIG. 4A, targeting a primary database (RUUTH, ¶ 0050), wherein the transaction having a parallel relationship with a secondary 
a parallel transaction, e.g., TR1(S) as in FIG. 4A, is created, wherein the parallel transaction is a replication of the transaction, TR1(P) as in FIG. 4A (RUUTH, ¶ 0054); 
a timestamp is assigned to both the transaction TR1(P) the parallel transaction TR1(S) as in FIG. 4B (RUUTH, ¶¶ 0048 & 0054); and 

the transaction TR1(P) and parallel transaction TR1(S) are executed upon the primary database and secondary database respectively in parallel (RUUTH, ¶¶ 0054[Wingdings font/0xE0]0055).


RUUTH does not explicitly teach that both the operation and the replication operation are assigned a same timestamp value of the timestamp and the timestamp value is assigned to the first storage object and the second storage object based upon the timestamp value being larger than current timestamp values for the first storage object and the second storage object.
PRAHLAD teaches that both the operation and the replication operation are assigned a same timestamp value of the timestamp, e.g., the write operation and the replication operation have a same time stamp value (PRAHLAD, ¶ 0024); and 
the timestamp value is assigned to the first storage object and the second storage object based upon the timestamp value being larger than current timestamp values for the first storage object and the second storage object, e.g., the time stamp value assigned to the source database and replication database is based on the client system time (PRAHLAD, ¶¶ 0135 & 0157), therefore, when the time stamp value is written to the log as shown in FIG. 5, the time stamp value is larger than the time stamp values corresponding to current entries (PRAHLAD, ¶¶ 0167 & 0168), wherein the time stamp values corresponding to current entries are for the source database and replication database (PRAHLAD, ¶ 0064).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the time stamp values as taught in PRAHLAD into RUUTH in order to manage replicated data.

Regarding claims 2 & 13, RUUTH further discloses the step of replacing a first current timestamp value for the first storage object with the timestamp value based upon the timestamp value being larger than the first current timestamp value on the first storage object, e.g., the first timestamp is the highest (RUUTH, ¶¶ 0048 & 0054).

Regarding claims 3 & 14, RUUTH further discloses the step of replacing a second current timestamp value for the second storage object with the timestamp value based upon the timestamp value being larger than the current second timestamp value on the second storage object, e.g., the first timestamp is the highest (RUUTH, ¶¶ 0048 & 0054).

Regarding claims 4 & 15, RUUTH further discloses that a file system operation handler, hosted by a first device, is reconfigured to use the timestamp in place of creating a new timestamp corresponding to a time of the operation being executed by the first device, e.g., instructions executed by primary server, is configured to use the time stamp instead of creating a new time stamp corresponding to a time of the transaction is executed by the primary server (RUUTH, ¶¶ 0048 & 0054).

Regarding claim 5, RUUTH further discloses that a file system operation handler, hosted by a second device, is reconfigured to use the timestamp in place of creating a new timestamp corresponding to a time of the replication operation being executed by the second device, e.g., instructions executed by secondary server, is configured to use the time stamp instead of creating a new time stamp corresponding to a time of the transaction is executed by the secondary server (RUUTH, ¶¶ 0048 & 0054).

Regarding claims 6 & 17, RUUTH further discloses the step of replicating the operation to the second storage object as the replication operation based upon the operation performing an on-disk modification (RUUTH, FIG. 6C & ¶ 0062).

Claims 7 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over RUUTH et al. [US 2003/0225760 A1], hereinafter referred to as RUUTH, in view of PRAHLAD et al. [US 2007/0185937 A1], hereinafter referred to as PRAHLAD, and further in view of BEESTON et al. [US 2014/0032957 A1], hereinafter referred to as BEESTON.

Regarding claims 7 & 18, RUUTH does not explicitly teach the step of refraining from replicating a second operation to the second storage object as a second replication operation based upon a result of the second operation having zero on-disk modification.
BEESTON teaches that a read from the non-volatile storage is not required to replicate (BEESTON, ¶ 0041).
The teaching from BEESTON as noted reads on the claimed limitation refraining from replicating a second operation to the second storage object as a second replication operation based upon a result of the second operation having zero on-disk modification, e.g., replicating of a transaction to the secondary database is not executed if the transaction is a read operation.
.

Claims 8, 9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over RUUTH et al. [US 2003/0225760 A1], hereinafter referred to as RUUTH, in view of PRAHLAD et al. [US 2007/0185937 A1], hereinafter referred to as PRAHLAD, and further in view of BEESTON et al. [US 2014/0032957 A1], hereinafter referred to as BEESTON, and WANG et al. [US 2013/0275541 A1], hereinafter referred to as WANG.

Regarding claims 8 & 19, RUUTH & BEESTON do not explicitly teach that the second operation comprises a write operation with a zero payload.
WANG teaches that the operation comprises a write operation with a zero payload, e.g., close operation (WANG, ¶ 0037).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in WANG into RUUTH & BEESTONE n order to manage the replication process.

Regarding claim 9, RUUTH & & BEESTON do not explicitly teach that the operation comprises a set attribute operation to set a delete on close flag.
WANG teaches that the operation comprises a set attribute operation to set a delete on close flag (WANG, ¶ 0037).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in WANG into RUUTH & BEESTONE in order to manage the replication process.

Claims 10, 11 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over RUUTH et al. [US 2003/0225760 A1], hereinafter referred to as RUUTH, in view of PRAHLAD et al. [US 2007/0185937 A1], hereinafter referred to as PRAHLAD, and further in view of COMPTON et al. [US 2016/0092539 A1], hereinafter referred to as COMPTON.

Regarding claims 10 & 20, RUUTH does not explicitly teach the step of sequentially replicating write operations having a file access permission policy flag.
COMPTON teaches the step of sequentially replicating write operations having a file access permission policy flag (COMPTON, ¶ 0038).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in COMPTON into RUUTH in order to bypass requirement of a synchronous replication relationship.

Regarding claim 11, RUUTH further discloses the step of parallel replicating write operations without the file access permission policy flag (RUUTH, ¶¶ 0054[Wingdings font/0xE0]0055).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        March 16, 2021